 

Exhibit 10.25

FLOWERS FOODS, INC.
2014 OMNIBUS EQUITY AND INCENTIVE COMPENSATION PLAN

2016 Performance Stock Agreement

WHEREAS, _________________ (the “Grantee”) is a Participant in the Flowers
Foods, Inc. 2014 Omnibus Equity and Incentive Compensation Plan (the “Plan”) and
is an employee of Flowers Foods, Inc. (the “Company”) or a Subsidiary; and

WHEREAS, a Target grant of Performance Stock (“Performance Stock”) to the
Grantee has been duly authorized by a resolution of the Committee as effective
on January 3, 2016 (the “Date of Grant”).

NOW, THEREFORE, pursuant to the Plan, the Company hereby grants to the Grantee
as of the Date of Grant _____ Performance Stock at Target pursuant to this 2016
Performance Stock Agreement (this  “Agreement”) whereby one-half (½) or _____ of
such Performance Stock shall be designated “ROIC Shares” and one-half (½) or
_____ shall be designated “TSR Shares,” as both terms are defined in Section
1(b) and (c), respectively.  

1.Vesting of Performance Stock.  (a)  On the Vesting Date, the Performance Stock
shall become nonforfeitable, subject to the Grantee having remained in the
continuous employ of the Company and/or Subsidiary until said date and only to
the extent that the Performance Criteria listed in sub-sections (b) and/or (c)
below have been met as of said date.  For purposes of this Agreement, Grantee’s
employment with the Company or Subsidiary will be deemed to have ceased as of
the last day worked.  In the case of a Grantee having received short term
disability benefits, employment will be deemed to have ceased on the last day
for which such short term benefits are paid, unless the Grantee immediately
returns to active employment.  For the purposes of this Agreement, the
continuous employment of the Grantee with the Company or a Subsidiary will not
be deemed to have been interrupted, and the Grantee will not be deemed to have
ceased to be an employee of the Company or a Subsidiary, by reason of (i) the
termination of his employment by the Company or a Subsidiary and immediate
rehire by the Company (if the Company was not the original employer) or by
another Subsidiary or (ii) an approved leave of absence.

(b)(i)     In order for any portion of the “ROIC Shares” to become
nonforfeitable as of the Vesting Date, the following Performance Criteria must
be achieved during the period commencing January 1, 2016 and ending December 31,
2017:  the Company’s average return on invested capital (“ROIC”) calculated on
continuing operations must exceed its weighted average cost of capital (“WACC”)
by 175 basis points for said period.

 

(ii)

In the event that the requirements of subparagraph (b)(i) above are satisfied,
the grant of Target ROIC Shares shall be earned as indicated below. For this
purpose, the performance period is the eight fiscal quarters from January 2016
through December 2017.



 

--------------------------------------------------------------------------------

 

Difference (or “Spread”)
ROIC minus WACC

Payment Percentage
(% of Target)

Less than 175 basis points

  0%

175 basis points

 50%

375 basis points

100%

475 basis points or above

125%

Straight-line interpolation between points

(c)(i)     In order for any portion of Target “TSR Shares” to become
nonforfeitable as of the Vesting Date, the following Performance Criteria must
be achieved:  the relative performance of the Company’s “total return to
shareholders” (“Flowers TSR”) determined for the period commencing January 1,
2016 and ending December 31, 2017 compared to the “total return to shareholders”
of Flowers peer group companies (“Peer Group TSRs”) for the same period equals
or exceeds the thirtieth percentile (30%) as follows:

 

(ii)

The final four hypothetical payouts relating to Flowers TSR, based on the table
below, from January 1, 2016 through the quarter ending prices for March 31,
2017, June 30, 2017, September 30, 2017 and December 31, 2017 will be averaged
to determine the final percent of Target TSR Shares earned.

Percentile Flowers TSR
vs. Peer Group TSRs

Payment Percentage
(% of Target)

Less than 30th

  0%

30th

 50%

50th

100%

70th

150%

90th or above

200%

Straight-line interpolation between points

(d)ROIC Shares and TSR Shares that become nonforfeitable under Sections 1(b) and
(c) shall be distributed within ten (10) business days after the Vesting Date.

(e)In the event that Grantee’s employment with the Company shall terminate prior
to December 31, 2017 because of Retirement, a pro rata portion of Performance
Stock shall become nonforfeitable on the Vesting Date based on the actual
performance achieved under Section 1(b) and (c) whereby the pro rata portion
shall be determined by dividing the number of complete fiscal quarters from the
Date of Grant until Retirement compared with eight (8). The distribution of the
nonforfeitable Performance Stock under this subsection (e) shall be made at the
same time as Performance Stock under Section 1(d).

 

--------------------------------------------------------------------------------

 

(f)Notwithstanding the provisions of Section 1(a)-(e), in the event of an
occurrence described below, all or a portion of the Grant of Performance Stock
under this Agreement shall immediately become nonforfeitable as described below
in subsections (i) and (ii) and such vested Performance Stock shall be
distributed within ten (10) business days of the applicable occurrence: 

 

(i)

in the event of a Change in Control where either (A) the Grantee is
involuntarily terminated from employment prior to December 31, 2017 and such
involuntary termination is for reasons other than for Cause or Grantee
terminates his or her employment for Good Reason or (B) such Grant of
Performance Stock is not assumed or converted into replacement awards after the
Change in Control, (1) ROIC Shares shall pay out at Target, and (2) TSR Shares
shall pay out as follows: (x) if twelve (12) months of the performance period
have been completed, payout is based on TSR as of the Change in Control date
without application of 4-quarter averaging, or (y) if twelve (12) months of the
performance period have not been completed, payout is at Target; or

 

(ii)

in the event that Grantee’s employment with the Company shall terminate prior to
December 31, 2017 because of Disability or death, the payout of ROIC Shares and
TSR Shares shall be at Target, respectively.

(g)Section 1 Definitions.

 

(i)

“Retirement” means termination of employment after either (A) attainment of age
sixty-five (65), or (B) attainment of age fifty-five (55) provided Grantee has
accrued ten (10) years of service.

 

(ii)

“Vesting Date” means the date that the Company files its Annual Report on Form
10‑K with the Securities and Exchange Commission reflecting the certification of
the Performance Criteria set forth in this Section 1.

 

(iii)

“Flowers TSR” means (A) the Company’s common stock price change plus dividends
(which are assumed to be reinvested as paid out to shareholders) compared to
(B) the price of Company common stock determined on the trading day immediately
preceding the commencement of the performance period.

 

(iv)

“ROIC” means (A) GAAP net income as reported by the Company with the following
adjustments:  (1) after-tax interest will be added back and (2) the Committee
may adjust for extraordinary, infrequent or unusual items as defined by GAAP and
as agreed to by the external auditors of the Company divided by (B) the average
of the beginning and ending Company debt plus shareholder equity with the
average calculated using the eight (8) full calendar quarters of financial data
commencing January 1, 2016 and ending December 31, 2017.

 

(v)

“Peer Group TSRs” mean the total shareholder returns calculated as described in
the definition of Flowers TSR but determined for each of the following twenty
(20) peer group companies:  Mondelez International, Inc., Snyders-Lance, Inc.,
Hain Celestial Group, Inc., Hershey Company, Treehouse Foods, Inc., Smucker

 

--------------------------------------------------------------------------------

 

 

(J.M.) Company, McCormick & Company, Inc., B&G Foods, Inc., J and J Snack Foods
Corp., Lancaster Colony Corp., Hormel Foods Corp., General Mills, Inc., Kellogg
Company, Campbell Soup Company, ConAgra Foods, Inc., Dean Foods Company, The
Kraft Heinz Company., Whitewave Foods Company, Post Holdings, Inc and Pinnacle
Foods, Inc.  The Peer Group TSRs shall be adjusted as follows for the following
events:  (x) peer group companies filing for bankruptcy during the performance
period will be considered to have negative one hundred percent (-100%) TSR and
(y) peer group companies that are acquired during the performance period shall
(1) be excluded from all calculations if acquired during the first year of the
performance period and (2) if acquired on or after such one-year period, the
peer group company will be positioned relative to the Company’s TSR based on the
acquired company’s TSR through the trading day which is twenty (20) trading days
before the acquired company announces the transaction. 

 

(vi)

“Percentile” means the rank order from the bottom of Flowers’ TSR vs. the Peer
Group TSRs on a scale of 100, as calculated by Microsoft Excel®, with Flowers
Foods included in the group for this purpose.

 

(vii)

“Performance Criteria” means the Management Objectives approved by the Committee
which set forth the performance standards applicable to each of the ROIC Shares
and the TSR Shares.

 

(viii)

“Target” means the payment percentage equaling 100% relative to a designated
level of achievement of the applicable Performance Criteria set forth in the
table providing the range of potential payment opportunities for each of the
ROIC Shares and the TSR Shares.

 

(ix)

“WACC” means the sum of the after-tax cost of each Company capital component
times its weight.

 

(x)

"Cause” means:

(A)any willful or negligent material violation of any applicable securities laws
(including the Sarbanes-Oxley Act of 2002);

(B)any act of fraud, intentional misrepresentation, embezzlement, acts of
dishonesty, misappropriation or conversion of any asset or business opportunity
of the Company;

(C)conviction of, or entering into a plea of nolo contendere to, a felony;

(D)an intentional, repeated or continuing violation of any of the Company’s
policies or procedures that occurs or continues after the Company has given
notice to the Participant that he or she has materially violated a Company
policy or procedure;

(E)any breach of a written covenant or agreement with the Company, including the
terms of this Plan (other than a failure to perform Participant’s

 

--------------------------------------------------------------------------------

 

duties with the Company resulting from the Participant’s incapacity due to
physical or mental illness or from the assignment to the Participant of duties
that would constitute Good Reason), which is material and which is not cured
within thirty (30) days after written notice thereof from the Company to the
Participant; 

(F)abuse of alcohol or drugs; or

(G)failure to reasonably cooperate in a governmental or Board investigation.

 

(xi)

“Good Reason” means a timely termination of employment for any of the reasons
set forth in (A) through (H) below but only if (I) is satisfied:

(A)a material diminution in the participant’s duties, responsibilities or
authority from that which exists on the Change in Control date (For the
avoidance of doubt, a change in title or reporting alone does not constitute
“Good Reason” under this Section (A).);

(B)a material reduction by the Company of a participant’s base salary;

(C)a material reduction by the Company of a participant’s target bonus
opportunity;

(D)a material reduction in long-term incentives from the year prior to the
Change in Control, as measured by grant date economic values determined by a
third-party compensation firm chosen by the Company and using generally accepted
methodologies, which may include annualizing prior year long-term incentive
grants over more than one year and ignoring prior special retention or sign-on
grants;

(E)a material failure of the successor entity to cover the participant under the
savings and retirement plans provided to similarly situated executives;

(F)the relocation of the Company’s principal executive offices more than fifty
(50) miles from their current location, if at the time of a Change in Control
the participant is based at the Company’s principal executive offices, or the
requirement of the participant to be based at a location more than fifty (50)
miles from the participant’s location as of the Change of Control;

(G)any purported termination by the Company of the participant’s employment upon
the occurrence of a Change in Control except for cause; or

(H)any failure by a successor company to assume on behalf of its participants
the Flowers Foods Inc, Change of Control Severance Plan (the "COC Severance
Plan") or to amend such COC Severance Plan in violation of its terms;

but provided that,

 

--------------------------------------------------------------------------------

 

(I)the participant gives the Company timely notice of the "good reason" event
and a reasonable amount of time to cure such "good reason" event. 

For purposes of subsection (I) above, before a termination by a Grantee will
constitute termination for Good Reason, the Grantee must give the Company a
notice of termination of employment within thirty (30) calendar days following
the occurrence of the event that constitutes Good Reason.  For a Grantee
terminated prior to and in anticipation of a Change in Control during the period
that is six (6) months preceding the Change in Control date, the event that
constitutes Good Reason is the consummation of the transaction.  Failure to
provide such notice of termination of employment within such 30-day period shall
be conclusive proof that the Grantee shall not have Good Reason to terminate
employment.

Good Reason shall exist only if (i) the Company fails to remedy the event or
events constituting Good Reason within thirty (30) calendar days after receipt
of the notice of termination of employment from the Grantee and (ii) the Grantee
terminates his or her employment within ninety (90) days of the Grantee
receiving notice of the existence of any event or condition described in clauses
(A) through (H) above.  

2.Forfeiture of Performance Stock.  (a)  If the Grantee ceases to be
continuously employed by the Company and/or Subsidiary at any time prior to the
Vesting Date, any Performance Stock that have not theretofore become
nonforfeitable in accordance with the terms of Section 1 shall be forfeited.

(b)In any event, if prior to the Performance Stock becoming nonforfeitable the
Grantee is demoted from the position of employment held by the Grantee on the
Date of Grant to a position which would not have been eligible for a Grant
pursuant to the Committee’s guidelines as of the Date of Grant, then the Grantee
shall forfeit a fraction of the initial Grant, but shall be entitled to retain
the remaining fraction of the initial Grant, subject to the provisions of this
Agreement, which fraction is equal to the number of the Company’s complete
fiscal quarters in which the Grantee is employed in the position held by the
Grantee on the Date of Grant (beginning with the Date of Grant and terminating
with the quarter in which or with which demotion occurs) divided by eight
(8).  Notwithstanding the foregoing, solely for purposes of this Agreement, the
Committee may determine in its sole discretion that an apparent demotion (as
opposed to an actual demotion) shall not cause a forfeiture.

3.Dividend, Voting and Other Rights.  Except as otherwise provided in this
Section 3, the Grantee shall have none of the rights of a stockholder with
respect to the Performance Stock.  A notional cash account for the Grantee shall
be credited with an amount equal to any cash dividends paid by the Company on
its common stock during the full or partial performance period as determined
under Section 1.  Such notional cash dividends shall become non-forfeitable only
with respect to the corresponding Performance Stock that ultimately vest in
accordance with Section 1.  Non-forfeitable notional cash dividends will be
distributed in cash, without interest, when the corresponding vested Performance
Stock are paid out as set forth in Sections 1(d) or (e), unless there is an
occurrence described in Section 1(f), in which case such nonforfeitable notional
dividends shall be paid in cash, without interest, at the same time as the
corresponding vested Performance Stock described in Section 1(f).

 

--------------------------------------------------------------------------------

 

4.Retention of Stock Certificate(s) by the Company.  The certificate(s)
representing the Performance Stock ultimately earned and vested shall not be
issued until payout.  

5.Restrictions on Transfer of Performance Stock.  Performance Stock may not be
transferred, sold, pledged, exchanged, assigned or otherwise encumbered or
disposed of by the Grantee, except to the Company, until such shares have been
paid out. Any purported transfer, encumbrance or other disposition of the
Performance Stock that is in violation of this Section 5 shall be null and void,
and the other party to any such purported transaction shall not obtain any
rights to or interest in the Performance Stock.

6.Compliance with Law.  The Company will make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any restricted or nonrestricted shares of Common Stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any such law.

7.Adjustments.  The Committee may make any adjustments in the number and kind of
shares of stock or other securities covered by this Agreement that the Committee
may determine to be equitably required to prevent dilution or enlargement of the
Grantee’s rights under this Agreement that would otherwise result from any
(a) stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, (b) merger, consolidation,
spin-off, spin-out, split-off, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities or (c) other corporate transaction or event having an effect
similar to any of the foregoing.  Furthermore, in the event of any transaction
or event described or referred to in the immediately preceding sentence, the
Committee may provide in substitution for any or all of the Grantee’s rights
under this Agreement such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the surrender of all grants so replaced.

8.Taxes and Withholding.  To the extent that the Company or Subsidiary is
required to withhold any federal, state, local or foreign tax in connection with
the issuance or vesting of any Performance Stock or other amounts pursuant to
this Agreement, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the delivery of the shares to the
Grantee that the Grantee shall pay the tax in cash or make provisions that are
satisfactory to the Company for the payment thereof.

9.No Employment Rights.  The Plan and this Agreement will not confer upon the
Grantee any right with respect to the continuance of employment or other service
with the Company or any Subsidiary and will not interfere in any way with any
right that the Company or any Subsidiary would otherwise have to terminate any
employment or other service of the Grantee at any time.

10.Relation to Other Benefits.  Any economic or other benefit to the Grantee
under this Agreement will not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit‑sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary and
will not affect the amount of any life insurance

 

--------------------------------------------------------------------------------

 

coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any Subsidiary, unless provided otherwise in any
such plan. 

11.Agreement Subject to the Plan.  The Performance Stock granted under this
Agreement and all of the terms and conditions hereof are subject to all of the
terms and conditions of the Plan.  Capitalized terms in this Agreement may be
defined herein, defined in the Plan or in both places.  In the event of any
inconsistency between this Agreement and the Plan, the terms of the Plan will
govern.  The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the Performance Stock or
its vesting.

12.Recoupment.  In the event the Board has reliable evidence of knowing
misconduct by a Participant that resulted in the incorrect overstatement of the
Company’s earnings or other financial measurements which were taken into
consideration with respect to Management Objectives, and the Participant either
received an award of Option Rights, Restricted Stock, Performance Shares,
Performance Units or any other award granted under the Plan, or such awards
vested or became nonforfeitable as a result of such overstatement, the Board
shall require that the Participant reimburse the Company or forfeit, as
applicable, the full amount of any awards granted pursuant to this Plan that
resulted from such overstatement.  The remedy specified in this Section 12 shall
not be exclusive, and shall be in addition to every other right or remedy at law
or in equity that may be available to the Company.

13.Amendments.  Subject to the terms of Section 17 of the Plan, any amendment to
the Plan shall be deemed to be an amendment to this Agreement to the extent that
the amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Grantee under this Agreement without the
Grantee’s consent.

14.Severability.  In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

15.Successors and Assigns.  Without limiting Section 5 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

16.Governing Law.  This Agreement will be construed and governed in accordance
with the laws of the State of Georgia.

17.Notices.  Any notice to the Company provided for herein shall be in writing
to the Company at the principal executive office of the Company, marked
Attention:  Corporate Secretary, and any notice to the Grantee shall be
addressed to said Grantee at his or her address currently on file with the
Company.  Except as otherwise provided herein, any written notice shall be
deemed to be duly given if and when delivered personally or deposited in the
United States mail, first class registered mail, postage and fees prepaid, and
addressed as aforesaid.  Any party may change the address to which notices are
to be given hereunder by written notice to the

 

--------------------------------------------------------------------------------

 

other party as herein specified (provided that for this purpose any mailed
notice shall be deemed given on the third business day following deposit of the
same in the United States mail). 

18.Certain Additional Defined Terms.  In addition to the following defined terms
and terms defined elsewhere herein, when used in the Agreement, terms with
initial capital letters have the meaning given such term under the Plan, as in
effect from time to time.

(a)“Board” means the Board of Directors of the Company.

(b)“Change in Control” shall mean the the consummation of any Change in Control
of the Company of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as determined by the
Board, in its sole discretion; provided that, without limitation, such a Change
in Control shall be deemed to have occurred if:

 

(i)

any “Person” (as such term is defined in Sections 13(d) or 14(d)(2) of the
Exchange Act; hereafter, a “Person”) is on the date hereof or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 35% or more of the Voting Power; provided, however, that for
purposes of this Section 18(b), the following acquisitions shall not constitute
a Change in Control:

 

A.

(1) any acquisition of Voting Power directly from the Company that is approved
by a majority of those persons serving as directors of the Company on the date
of this Plan (the “Original Directors”) or their Successors (as defined below),
(2) any acquisition of Voting Power by the Company, or any Subsidiary, and
(3) any acquisition of Voting Power by the trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the Company, or any Subsidiary (the term “Successors” shall mean
those directors whose election or nomination for election by stockholders has
been approved by the vote of at least two-thirds of the Original Directors and
previously qualified Successors serving as directors of the Company as the case
may be, at the time of such election or nomination for election);

 

B.

if any Person is or becomes the beneficial owner of 35% or more of the Voting
Power as a result of a transaction described in clause (A) of this Section
18(b)(i) above and such Person thereafter becomes the beneficial owner of any
additional shares of Voting Power representing 1% or more of the
then-outstanding Voting Power other than in an acquisition directly from the
Company that is approved by a majority of the Original Directors or their
Successors or other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Power are
treated equally, such subsequent acquisition shall be treated as a Change in
Control;

 

--------------------------------------------------------------------------------

 

 

C.

a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 35% or more of the Voting Power as a result of a
reduction in the number of shares of Voting Power outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Original Directors or their Successors unless and until such Person thereafter
becomes the beneficial owner of any additional shares of Voting Power
representing 1% or more of the then-outstanding Voting Power other than as a
result of a stock dividend, stock split or similar transaction effected by the
Company in which all holders of Voting Power are treated equally; or 

 

D.

if at least a majority of the Original Directors or their Successors determine
in good faith that a Person has acquired beneficial ownership of 35% or more of
the Voting Power inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Original Directors or
their Successors a sufficient number of shares so that such Person beneficially
owns less than 35% of the Voting Power then no Change in Control shall have
occurred as a result of such Person’s acquisition.

 

(ii)

The Company consummates a merger or consolidation in which stockholders of the
Company immediately prior to entering into such agreement will beneficially own
immediately after the effective time of the merger or consolidation securities
of the Company or any surviving or new corporation, as the case may be, having
less than 60% of the Voting Power or any surviving or new corporation, as the
case may be, including Voting Power exercisable on a contingent or deferred
basis as well as immediately exercisable Voting Power, excluding any merger or
combination of a wholly owned Subsidiary into the Company, or the Company into a
wholly owned Subsidiary; or

 

(iii)

The Company consummates a sale, lease, exchange or other transfer or disposition
of all or substantially all of its assets to any Person other than to a wholly
owned Subsidiary, but not including (A) a mortgage or pledge of assets granted
in connection with a financing or (B) a spin-off or sale of assets if the
Company continues in existence and its common shares are listed on a national
securities exchange, quoted on the automated quotation system of a national
securities association or traded in the over-the-counter market; or

 

(iv)

the Original Directors and/or their Successors as defined above in Section
18(b)(i)(A) of this definition do not constitute a majority of the whole Board
as the case may be; or

 

(v)

approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company as the case may be.

 

--------------------------------------------------------------------------------

 

(c)“Subsidiary” means a corporation, company or other entity (i) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company. 

(d)“Voting Power” means at any time, the combined voting power of the then
outstanding securities entitled to vote generally in the election of Directors
in the case of the Company, or the members of the board of directors or similar
body in the case of another entity.

19.Compliance with Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
do not apply to the Grantee.  This Agreement in conjunction with the terms of
the Plan shall be administered in a manner consistent with this intent.

20.Data Protection.  By signing below, the Grantee consents that the Company may
process the Grantee’s personal data, including name, Social Security number,
address and number of shares of Performance Stock (“Data”) exclusively for the
purpose of performing this Agreement, in particular in connection with the
Performance Stock awarded to the Grantee.  For this purpose the Data may also be
disclosed to and processed by companies outside the Company, e.g., banks
involved.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

(Signatures follow on the next page)

 



 

--------------------------------------------------------------------------------

 

 

 

FLOWERS FOODS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

[g201602241251222541502.jpg]

 

 

 

 

R. Steve Kinsey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Grantee

 

 

 

 

 

 

 

 

Name of Grantee

 

 

 

Address

 

 

 

Address

 

 

 